Exhibit Consolidated Financial Statements (Expressed in thousands of Canadian dollars) WESTPORTINNOVATIONSINC. Three and six months ended September 30, 2008 and 2007 WESTPORT INNOVATIONS INC. Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) September 30, 2008 March 31, 2008 Assets (unaudited) Current assets: Cash and cash equivalents $ 72,037 $ 7,560 Short-term investments 24,793 15,202 Accounts receivable 7,514 7,028 Loan receivable (note 10(a)) 13,348 6,774 Inventories (note 3) 10,947 9,020 Prepaid expenses 1,119 1,033 Current portion of future income tax assets 4,501 4,944 134,259 51,561 Long-term investments (note 4) 3,733 18,754 Equipment, furniture and leasehold improvements, net 6,857 3,685 Intellectual property, net 502 574 Future income tax assets 2,321 4,366 $ 147,672 $ 78,940 Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities $ 11,249 $ 8,470 Current portion of deferred revenue 255 205 Demand instalment loan 5,454 5,776 Short-term debt 3,831 5,995 Current portion of long-term debt 30 54 Current portion of warranty liability 9,250 4,899 Obligation to issue warrants (note 15) 4,000 4,000 34,069 29,399 Warranty liability 6,717 4,258 Long-term debt (note 5) 10,801 8 Deferred lease inducements 439 280 Deferred revenue 1,735 1,216 Joint Venture Partners’ share of net assets of joint ventures (note 10(c)) 17,567 13,983 71,328 49,144 Shareholders’ equity: Share capital: Authorized: Unlimited common shares, no par value Unlimited preferred shares in series, no par value Issued: 32,024,930 (2008 - 27,416,993) common shares (note 6) 311,754 258,202 Other equity instruments (note 8) 7,382 3,079 Additional paid in capital 5,180 5,097 Deficit (250,248 ) (247,460 ) Accumulated other comprehensive income 2,276 10,878 76,344 29,796 Share consolidation (note 1) Commitments (note 14) Subsequent event (note 15) $ 147,672 $ 78,940 1 WESTPORT INNOVATIONS INC. Consolidated Statements of Operations (unaudited) (Expressed in thousands of Canadian dollars, except share and per share amounts) Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 Product revenue $ 34,332 $ 16,639 $ 55,760 $ 28,481 Parts revenue 4,680 4,530 8,761 8,418 39,012 21,169 64,521 36,899 Cost of revenue and expenses: Cost of revenue 29,785 15,116 46,955 25,508 Research and development (notes 8 and 9) 7,105 5,078 14,268 10,519 General and administrative (note 8) 2,206 1,175 3,668 2,288 Sales and marketing (note 8) 4,177 2,306 6,772 4,083 Foreign exchange loss 758 458 666 997 Depreciation and amortization 512 359 888 726 Bank charges, interest and other 100 67 205 125 44,643 24,559 73,422 44,246 Loss before undernoted (5,631 ) (3,390 ) (8,901 ) (7,347 ) Loss from investment accounted for by the equity method (note 4(b)) (503 ) - (583 ) - Interest on long-term debt and amortization of discount (648 ) (216 ) (648 ) (986 ) Interest and other income 511 212 814 441 Gain on sale of investments (note 4(a)) 10,666 - 14,479 718 Income (loss) before income taxes and Joint Venture Partners’ share of income from joint ventures 4,395 (3,394 ) 5,161 (7,174 ) Income tax expense: Current 204 58 305 125 Future 2,119 209 4,684 506 2,323 267 4,989 631 Income (loss) before Joint Venture Partners’ share of income from joint ventures 2,072 (3,661 ) 172 (7,805 ) Joint Venture Partners’ share of net income from joint ventures (note 10) (1,396 ) (1,206 ) (2,960 ) (1,786 ) Income (loss) for the period $ 676 $ (4,867 ) $ (2,788 ) $ (9,591 ) Income (loss) per share: Basic $ 0.02 $ (0.19 ) $ (0.10 ) $ (0.41 ) Diluted $ 0.02 $ (0.19 ) $ (0.10 ) $ (0.41 ) Weighted average common shares outstanding: Basic 29,530,003 25,295,925 28,512,672 23,478,760 Diluted 30,997,572 25,295,925 28,512,672 23,478,760 2 WESTPORT INNOVATIONS INC. Consolidated Statements of Comprehensive Loss (unaudited) (Expressed in thousands of Canadian dollars) Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 Income (loss) for the period $ 676 $ (4,867 ) $ (2,788 ) $ (9,591 ) Other comprehensive income (loss) Unrealized gain on available for sale securities, net of tax of $912 and $574 (2007 – $nil, $nil) 4,609 3,279 2,892 2,061 Reclassification of net realized gains on available for sale securities to net loss, net of tax of $1,778 and $2,454 (2007 - $nil, $nil) (8,982 ) - (12,119 ) (718 ) Cumulative translation adjustment 702 - 625 - (3,671 ) 3,279 (8,602 ) 1,343 Comprehensive loss $ (2,995 ) $ (1,588 ) $ (11,390 ) $ (8,248 ) Reclassification of net realized gains on available for sale securities to net loss, net of tax of $1,778 and $2,454 (2007 - $nil, $nil) 3 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of Canadian dollars, except share amounts) Six months ended September 30, 2008 Accumulated other Total Common Share Other equity Additional paid Accumulated comprehensive shareholders’ shares capital Instruments in capital Deficit income equity Balance, March 31, 2008 27,416,993 $ 258,202 $ 3,079 $ 5,097 $ (247,460 ) $ 10,878 $ 29,796 Issue of common shares on exercise of stock options 93,006 861 - (329 ) - - 532 Issue of common shares on settlement of accrued interest 14,931 249 - 249 Issue of common shares on public offering 4,500,000 57,348 - 57,348 Share issue costs - (4,906 ) - (4,906 ) Value of warrants issued with long-term debt - - 3,847 - - - 3,847 Financing costs incurred - - (307 ) - - - (307 ) Stock-based compensation - - 763 412 - - 1,175 Net loss - (2,788 ) - (2,788 ) Other comprehensive loss - (8,602 ) (8,602 ) Balance, September 30, 2008 (unaudited) 32,024,930 $ 311,754 $ 7,382 $ 5,180 $ (250,248 ) $ 2,276 $ 76,344 4 WESTPORT INNOVATIONS INC. Consolidated Statements of Shareholders’ Equity (Expressed in thousands of Canadian dollars, except share amounts) Year ended March 31, 2008 Accumulated other Total Common Share Other equity Additional paid Accumulated comprehensive shareholders’ shares capital Instruments in capital Deficit income equity Balance, March 31, 2007 21,624,594 $ 232,830 $ 12,352 $ 5,301 $ (239,865 ) - $ 10,618 Transitional adjustment on adoption of new accounting standards for financial instruments, net of tax of $3,370 - 3,483 17,032 20,515 Balance, April 1, 2007 21,624,594 232,830 12,352 5,301 (236,382 ) 17,032 31,133 Issue of common shares on exercise of stock options 232,024 1,967 - (762 ) - - 1,205 Issue of common shares on exercise of performance share units 60,383 390 (390 ) - Issue of common shares on conversion of subordinated convertible notes and settlement of accrued interest 4,831,801 21,759 (7,569 ) - (763 ) - 13,427 Issue of common shares on exercise of warrants 668,191 1,420 (1,420 ) - Share issue costs - (164 ) - (164 ) Stock-based compensation - - 106 558 - - 664 Net loss - (10,315 ) - (10,315 ) Other comprehensive loss - (6,154 ) (6,154 ) Balance, March 31, 2008 27,416,993 $ 258,202 $ 3,079 $ 5,097 $ (247,460 ) $ 10,878 $ 29,796 5 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of Canadian dollars) Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 (unaudited) (unaudited) (unaudited) (unaudited) Cash flows from operations: Income (loss) for the period $ 676 $ (4,867 ) $ (2,788 ) $ (9,591 ) Items not involving cash: Depreciation and amortization 512 359 888 726 Stock-based compensation expense 944 296 1,175 409 Future income tax recovery 2,119 209 4,684 506 Change in deferred lease inducements (77 ) (64 ) (166 ) (121 ) Gain on sale of investments (10,666 ) - (14,479 ) (718 ) Joint Venture Partners’ share of net income from joint ventures 1,396 1,206 2,960 1,786 Loss from investment accounted for by the equity method 503 - 583 - Interest on long-term debt and amortization of discount 648 216 648 986 Changes in non-cash operating working capital: Accounts receivable 1,401 1,610 (486 ) 2,596 Inventories 727 (753 ) (1,927 ) (1,004 ) Prepaid expenses (227 ) (21 ) (86 ) 124 Accounts payable and accrued liabilities 3,197 18 2,686 (1,503 ) Deferred revenue 409 (169 ) 569 (125 ) Warranty liability 4,516 493 6,810 (72 ) 6,078 (1,467 ) 1,071 (6,001 ) Cash flows from investments: Purchase of equipment, furniture and leasehold improvements (1,659 ) (61 ) (4,008 ) (243 ) Sale (purchase) of short-term investments, net (24,793 ) 16,803 (9,591 ) 19,712 Disposition of long-term investments 14,159 - 19,379 1,119 Loan receivable (4,892 ) - (6,574 ) - Investment in joint venture (note 4(b)) - - (1,500 ) - Leasehold inducement - - 325 - (17,185 ) 16,742 (1,969 ) 20,588 Cash flows from financing: Issue of demand instalment loan - 1,000 500 1,000 Repayment of demand instalment loan (425 ) (147 ) (822 ) (282 ) Increase in short-term debt 170 - 170 - Repayment of short-term debt (2,549 ) - (2,549 ) - Repayment of other long-term debt (21 ) (19 ) (51 ) (37 ) Issuance of debenture units 15,000 - 15,000 - Finance costs incurred (1,006 ) - (1,006 ) - Shares issued for cash 57,510 229 57,880 804 Share issue costs (4,906 ) (31 ) (4,906 ) (31 ) 63,773 1,032 64,216 1,454 Effect of foreign exchange on cash and cash equivalents 1,345 - 1,159 - Increase in cash and cash equivalents 54,011 16,307 64,477 16,041 Cash and cash equivalents, beginning of period 18,026 1,436 7,560 1,702 Cash and cash equivalents, end of period $ 72,037 $ 17,743 $ 72,037 $ $ 17,743 6 WESTPORT INNOVATIONS INC. Consolidated Statements of Cash Flows (unaudited) (Expressed in thousands of Canadian dollars) Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 (unaudited) (unaudited) (unaudited) (unaudited) Supplementary information: Interest paid $ 103 $ 43 $ 165 $ 73 Taxes paid 213 54 238 256 Non-cash transactions: Purchase of equipment, furniture and leasehold improvements by assumption of capital lease obligation - - 50 - Shares issued on exercise of performance share units - 153 - 288 Shares issued on conversion of debt - 20,827 - 20,827 Shares issued for settlement of interest on convertible notes 249 553 249 553 Broker warrants issued with subordinated debt 283 - 283 - 7 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 1. Basis of presentation: The unaudited consolidated balance sheet as at September 30, 2008, the unaudited consolidated statements of operations, comprehensive income (loss) and cash flows for the three and six months ended September 30, 2008 and 2007 and the unaudited consolidated statements of shareholders’ equity for the six months ended September 30, 2008 have been prepared in accordance with Canadian generally accepted accounting principles for interim financial statements.The accompanying unaudited consolidated financial statements do not include all information and footnote disclosures required under Canadian generally accepted accounting principles for annual financial statements. Except as described in note 2, these financial statements have been prepared, on a basis consistent with, and should be read in conjunction with, the consolidated financial statements and notes thereto for the fiscal year ended March 31, 2008. These consolidated financial statements have been presented on a going concern basis, which assumes the realization of assets and the settlement of liabilities in the normal course of operations.To date, the Company has financed its operations primarily by equity and debt financing and margins on the sale of products and parts.If the Company does not have sufficient funding from internal or external sources, it may be required to delay, reduce or eliminate certain research and development programs and forego acquisition of certain equipment.The future operations of the Company are dependent upon its ability to produce, distribute and sell an economically viable product to attain profitable operations. In the opinion of management, all adjustments (consisting solely of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows as at September 30, 2008 and for all periods presented have been included.Certain comparative amounts have been reclassified to conform with the presentation adopted in the current period.Shares, share options, performance share units, warrants and per share amounts have been adjusted on a retroactive basis to reflect the three-and-one-half-to-one share consolidation (3.5:1) completed on July 21, 2008. 2. Accounting policies: Stock-based compensation plans: On April 1, 2008, the Company changed its accounting policy for stock-based compensation to estimate forfeitures on the date of grant and to calculate stock-based compensation based on options expected to vest.Previously, the Company recognized the effect on stock-based compensation of forfeitures of options prior to vesting as they occurred.On the date of the change in accounting policy, the Company determined that the effect of forfeitures was not material, and accordingly, the change resulted in no adjustment to opening deficit or for any of the prior periods presented. Financial instruments – Disclosures: Effective April 1, 2008, the Company adopted CICA Handbook Section 3862, Financial instruments - Disclosures and Section 3863, Financial Instruments - Presentation.Generally, the new sections replace Section 3861, Financial Instruments - Disclosure and Presentation.These new sections established standards for the presentation of financial instruments and non-financial derivatives and increased disclosure requirements including disclosure about the nature and extent of risks arising from financial instruments and how the entity manages those risks (see note 12).Adoption of Section 3863 did not impact the consolidated financial statements. 8 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 2. Accounting policies (continued): Capital Disclosures: Effective, April 1, 2008 the Company adopted CICA Handbook Section 1535, Capital Disclosures, which establishes standards for disclosing information about the Company’s capital and how it is managed (see note13). Inventory: Effective, April 1, 2008, the Company adopted CICA Handbook Section 3031, Inventories. The new standard provides more guidance on the measurement and disclosure requirements for inventories. The new standard requires inventory to be measured at the lower of cost and net realizable value.The new standard also allows the reversals of previous write-downs to the net realizable value when there is a subsequent increase in the value of inventories. Adoption of this standard had no impact on the consolidated financial statements. Foreign currency: Effective, April 1, 2008, the Company determined that Cummins Westport Inc. (“CWI”), with a US dollar functional currency, is economically, financially and operationally independent of the Company and the Company’s exposure to exchange rate changes is now limited to the Company’s net investment in CWI. Accordingly, the accounts of CWI are translated into Canadian dollars as follows: (i) Revenue and expenses at the average rate of exchange. (ii) Assets and liabilities are translated at the exchange rate in effect at the balance sheet date (previously non-monetary assets were translated at historical costs). (iii) Exchange gains and losses arising from translation are included in a separate component of accumulated other comprehensive income presented as cumulative translation adjustment (previously exchange gains and losses were included in net income (loss)). International Financial Reporting Standards: In 2006, Canada’s Accounting Standards Board ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011.The Company will be required to report under IFRS effective for interim and annual financial statements relating to its fiscal year beginning on April1, 2011. Adoption of IFRS will impact all areas of financial accounting and reporting.The Company is in the process of assessing the impacts of the Canadian convergence initiative and is developing a conversion plan. 9 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 3. Inventories: September 30, 2008 March 31, 2008 (Unaudited) Finished goods $ 2,645 $ 4,407 Parts 6,605 4,136 Work-in-process 1,697 477 $ 10,947 $ 9,020 During the three and six months ended September 30, 2008, we recognized $22,305 (2007 - $13,282) and $36,321 (2007 - $23,026), respectively related to inventoriable items in cost of sales. Amounts removed from inventory and included in cost of sales is based on standard cost which approximates weighted average cost and variances between actual and standard costs are included in cost of sales.Cost of inventory includes depreciation and amortization where applicable. 4. Long-term investments: September 30, 2008 March 31, 2008 (Unaudited) Clean Energy Fuels Corp. (a) $ 2,775 $ 18,693 Juniper Engines Inc. (b) 917 - Other investments 41 61 $ 3,733 $ 18,754 (a) As at September 30, 2008, the Company owned an approximate 0.4% (March 31, 2008 - 3%) interest in Clean Energy Fuels Corp. (“CEFC”), an owner and operator of natural gas refueling facilities.During the three and six months ended September30, 2008, the Company sold 790,800 and 1,178,760 shares, respectively, of CEFC for net proceeds of $14,160 (2007 - $nil) and $19,378 (2007 - $1,119) resulting in a gain on sale of $10,736 (2007 - $nil) and $14,275 (2007 - $718).As at September 30, 2008, the Company owned 184,311 shares of CEFC which have been valued at a closing market price of $15.06 per share (US$14.15 per share). (b) On October 26, 2007, the Company and OMVL SpA (“OMVL”) entered into a joint venture agreement, engineering agreements and supply agreements to design, produce and sell alternative fuel engines in the sub-5 litre class for global applications.Based in Pernumia, Italy, OMVL designs, manufactures and markets complete fueling systems for new vehicles and for the aftermarket conversion of engines from gasoline (petrol) to compressed natural gas and liquid petroleum gas.Under the terms of the joint venture agreement, OMVL and the Company share 51% and 49%, respectively, of the profits or losses of the venture.The jointly controlled company is headquartered in Vancouver, Canada and will continue to exploit the global engineering, production and distribution strengths of OMVL and its parent company, SIT Group, to deliver engines worldwide.The Company supports the new venture through supply of technology, design, testing and market development services.On April 1, 2008, the Company contributed $1,500 to the formation of the joint venture. 10 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 4. Long-term investments (continued): (b) The Company has determined that Juniper is a variable interest entity.However, the Company is not the primary beneficiary and has accounted for its interest in Juniper using the equity method. During the three and six months ended September 30, 2008, the Company recognized a loss of $503 (2007 – $nil) and $583 (2007 - $nil) respectively as loss from investment accounted for by the equity method. 5. Long-term debt: September 30, 2008 March 31, 2008 (unaudited) Capital lease obligation $ 70 $ 62 Subordinated debenture notes 10,761 - 10,831 62 Current portion 30 54 $ 10,801 $ 8 On July 3, 2008, the Company completed the sale and issue of 15,000 debenture units of the Company for total gross proceeds of $15,000.Each debenture unit consists of one unsecured subordinated debenture note in the principal amount of $1 bearing interest at 9% per annum and 51 common share purchase warrants exercisable into common shares of the Company at any time for a period of two years from the date of issue at $18.73.The Company has the option to redeem the debentures at any time after 12 months and before 18 months from the date of issue at 115% of their principal amount and at 110% of the principal amount after 18 months.Interest is payable semi-annually and the debentures mature on July 3, 2011.A total of 771,428 warrants were issued. The Company also issued 46,118 broker warrants which are exercisable into common shares of the Company at $16.10 for a period of two years.Of the $15,000 gross proceeds received, the Company assigned $11,436 to the debenture units and $3,564 to the warrants based on each instruments’ relative fair value.The amount assigned to the debenture units is being accreted to the principal amount using the effective interest rate method over the term to maturity and the warrants are included in other equity instruments.The broker warrants were recognized in other equity instruments at their fair value of $283 determined using the black scholes option pricing formula with a corresponding amount recognized as transaction costs.Transaction costs totaled $1,290 of which $983 was allocated to debt and $307 to the warrants. 11 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 6. Share capital: On August 14, 2008, the Company filed a prospectus in Canada and a registration statement on Form F-10 with the U.S. Securities and Exchange Commission in connection with its initial public offering of 4,500,000 common shares in the United States at approximately $12.74 (US$12.00) per share.Gross proceeds totaled $57,348 (US$54,000).The Company also incurred share issue costs of $4,906. 7. Stock options and other stock-based plans: Six months ended September 30, 2008 Six months ended September 30, 2007 Number of shares Weighted average exercise price Number of shares Weighted average exercise price (Unaudited) (Unaudited) (Unaudited) (Unaudited) Outstanding, beginning of period 1,235,799 $ 6.96 1,493,998 $ 6.69 Granted 34,280 14.90 51,428 8.86 Exercised (93,006 ) 5.72 (155,641 ) 5.18 Cancelled/expired (7,294 ) 7.48 (9,406 ) 10.85 Outstanding, end of period 1,169,779 $ 7.31 1,380,379 $ 6.90 Options exercisable, end of period 809,859 $ 7.50 912,625 $ 7.87 During the three and six months ended September 30, 2008, the Company recognized $338 (2007 – $269) and $412 (2007- $355), respectively in stock-based compensation related to stock options.During the three and six months ended September 30, 2008, the Company granted a total of 34,280 share options (2007 – 42,857) and 34,280 (2007 – 51,429), respectively. The fair value of the options granted was determined using the Black-Scholes option pricing model using the following weighted average assumptions:expected dividend yield – nil% (2007 – nil%); expected stock price volatility – 59.9% (2007 – 57.4%); risk free interest rate – 2.87% (2007 – 4.56%); expected life of options – 4 years (2007 – 4 years).The weighted average grant date fair value for options granted in the three and six months ended September 30, 2008 was $7.18 (2007 - $4.48) and $7.18 (2007 - 12 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 8. Other equity instruments: September 30, 2008 March 31, 2008 (Unaudited) Value assigned to performance share units $ 3,842 $ 3,079 Value assigned to warrants (note 5) 3,540 - $ 7,382 $ 3,079 During the three and six months ended September 30, 2008, 259,941 PSUs (2007 – nil) and 259,491 PSUs (2007 – 339,614), respectively were granted.No PSUs were exercised during the three and six months ended September 30, 2008 (2007 – 22,623 and 47,536), respectively and as at September 30, 2008, there are 1,326,009 PSUs outstanding of which 778,252 were exercisable.During the three and six months ended September 30, 2008, the Company recognized stock-based compensation expense of $606 (2007 – $27) and $763 (2007 - $54), respectively related to PSU’s which vested during the period. The stock-based compensation associated with the Performance Share Unit Plan and the stock option plan (note 6), is included in operating expenses as follows: Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 Research and development $ 78 $ 22 $ 134 $ 42 General and administrative 695 256 793 333 Sales and marketing 171 18 248 34 $ 944 $ 296 $ 1,175 $ 409 9. Research and development expenses: Research and development expenses are recorded net of program funding received or receivable.For the three and six months ended September 30, 2008 and 2007, the following research and development expenses had been incurred and program funding received or receivable: Three months ended September 30 Six months ended September 30 2008 2007 2008 2007 Research and development expenses $ 7,644 $ 6,358 $ 15,526 $ 13,089 Program funding (539 ) (1,280 ) (1,258 ) (2,570 ) $ 7,105 $ 5,078 $ 14,268 $ 10,519 13 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 10. Investment in Joint Ventures: (a) Cummins Westport Inc.: The consolidated financial statements include 100% of the assets, liabilities, revenue and expenses of CWI as at and for all periods presented.From January 1, 2005, Cummins shares equally in the profits and losses of CWI.However, the Company has determined that CWI is a variable interest entity and that the Company is the primary beneficiary.Accordingly, the Company continues to consolidate CWI with Cummins’ share of CWI’s income and losses included in “Joint venture partners’ share of income from joint ventures”. Assets, liabilities, revenue and expenses of CWI included in the consolidated financial statements of the Company as at and for the periods presented are as follows: September 30, 2008 March 31, 2008 (Unaudited) Current assets: Cash and cash equivalents $ 13,953 $ 137 Short-term investments - 13,713 Accounts receivable 872 3,503 Loan receivable 13,348 6,774 Prepaid expenses 37 108 Current portion of future income tax assets 4,501 4,944 32,711 29,179 Future income tax assets 2,321 4,366 Equipment, furniture and leasehold improvements 409 166 $ 35,441 $ 33,711 Current liabilities: Accounts payable and accrued liabilities $ 2,076 $ 2,131 Current portion of deferred revenue 142 69 Current portion of warranty liability 8,734 4,689 $ 10,952 $ 6,889 Long-term liabilities Deferred revenue $ 594 $ 386 Warranty liability 6,038 3,985 $ 6,632 $ 4,371 14 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 10. Investment in Joint Ventures(continued): (a) Cummins Westport Inc. (continued): The loan receivable above of $13,348 was loaned to Cummins under a demand loan agreement, with interest accruing monthly at the one month prime corporate paper rate.The loan is unsecured. Three monthsended September 30 Six monthsended September 30 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Product revenue $ 28,681 $ 14,467 $ 49,721 $ 25,186 Parts revenue 4,624 4,530 8,705 8,418 33,305 18,997 58,426 33,604 Cost of revenue and expenses: Cost of revenue 24,864 13,154 41,831 22,649 Research and development 2,725 1,498 4,323 3,476 General and administrative 384 258 826 424 Sales and marketing 1,342 1,563 2,772 2,680 29,315 16,473 49,752 29,229 Income before undernoted 3,990 2,524 8,674 4,375 Interest and investment income 268 221 470 398 Effect of foreign currency translation gain - (65 ) - (579 ) Income before income taxes 4,258 2,680 9,144 4,194 Income tax expense: Current 204 59 305 116 Future 1,254 209 2,805 506 1,458 268 3,110 622 Income for the period 2,800 2,412 6,034 3,572 Joint Venture Partner’s share of net income from joint venture (1,400 ) (1,206 ) (3,017 ) (1,786 ) Company’s share of income $ 1,400 $ 1,206 $ 3,017 $ 1,786 (b) BTIC Westport Inc.: On July 21, 2006, the Company and Beijing Tianhai Industry Co., Ltd. (“BTIC”) of Beijing, China formed BWI to market liquefied natural gas (“LNG”) fuel tanks for vehicles.Through the 50:50 joint venture agreement and related license and supply agreements, BTIC and Westport share equally in the profits on products developed and sold by the joint venture.During the year ended March 31, 2008, the Company contributed $425 (US$400) to the formation of this joint venture. 15 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 10. Investment in Joint Ventures(continued): (b) BTIC Westport Inc. (continued): The consolidated financial statements include 100% of the assets, liabilities, revenue and expenses of BWI since the Company has determined that BWI is a variable interest entity and that the Company is the primary beneficiary.Accordingly, the Company consolidates BWI and BTIC’s share of BWI’s income and losses is included in “Joint venture partners’ share of income from joint ventures”.For the three and six months ended September 30, 2008, the Company’s share of loss from BWI was $5 and $58, respectively. (c) Joint Venture Partners’ share of net assets of joint ventures: September 30, 2008 March 31, 2008 (Unaudited) Cummins Westport Inc. (a) $ 17,451 $ 13,809 BTIC Westport Inc. (b) 116 174 $ 17,567 $ 13,983 11. Segmented information: The Company currently operates in one operating segment which involves the research and development and the related commercialization of engines and fuel systems operating on gaseous fuels.The majority of the Company’s equipment, furniture and leasehold improvements are located in Canada.For the three and six months ended September 30, 2008, 89% (2007 - 52%) and 87% (2007 - 51%) respectively of the Company’s revenue was from sales in the Americas, 4% (2007 - 31%) and 5% (2007 - 31%) from sales in Asia, and 7% (2007 - 17%) and 8% (2007 - 18%) from sales elsewhere. 12. Financial instruments: (a) Financial risk management: The Company has exposure to liquidity risk, credit risk, foreign currency risk, equity price risk and interest rate risk. (b) Liquidity: Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due.The Company has sustained losses and negative cash flows from operations since inception.At September 30, 2008, the Company has $96,830 of cash, cash equivalents and short-term investments. 16 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 12. Financial instruments(continued): (b)Liquidity (continued): The following are the contractual maturities of financial obligations as at September 30, 2008: Carrying amount Contractual cash flows < 1 year 2-3 years 4-5 years > 5 years Accounts payable and accrued liabilities $ 11,249 $11,249 $11,249 $- $- $- Demand instalment loan (1)(2) 5,454 5,935 1,693 2,777 1,465 - Short-term debt (3) 3,831 3,831 3,831 - - - Subordinated debenture notes (4) 10,761 18,710 1,350 17,360 - - Other long-term debt 70 77 30 29 18 - Operating lease commitments - 6,230 1,614 2,546 1,721 349 Royalty payments(5) 675 28,189 1,350 2,700 2,700 21,439 Investment in Joint Venture(6) - 4,789 4,789 - - - $32,040 $79,010 $25,906 $25,412 $5,904 $21,788 (1)Includes interest at the interest rate in effect on September 30, 2008. (2)Demand instalment loan is repayable over five years unless the bank demands early payment. (3)Short-term debt is repayable only from the sale of certain LNG systems.The Company has assumed these systems will be sold within a year. (4)Includes interest at 9% (5)From fiscal 2009 to 2015, inclusive, the Company is obligated to pay annual royalties equal to the greater of $1,350 or 0.33% of the Company’s gross annual revenue from all sources, provided that gross revenue exceeds $13,500 in any aforementioned fiscal year, up to a maximum of $28,189. The Company has assumed the minimum required payments. (6)See Note 14. The Company expects to be able to meet its future financial obligations with its current source of funds. However, there are uncertainties related to the timing of the Company’s cash inflows, especially around the sale of inventories, and amounts required for market and product development costs. These uncertainties include the volume of commercial sales related to its natural gas engines and fuel system products and the development of markets for, and customer acceptance of, these products. As a result, the Company may need to seek additional equity or arrange debt financing, which could include additional lines of credit, in order to meet its financial obligations. (c) Credit risk: Credit risk arises from the potential that a counterparty to a financial instrument fails to meet its contractual obligations and arises principally from the Company’s cash and cash equivalents, short-term investments, accounts receivable and loan receivable.The Company manages credit risk associated with cash and cash equivalents and short-term investments by regularly consulting with its current bank and investment advisors and investing primarily in liquid short-term paper issued by Schedule 1 Canadian banks, R1 rated companies and governments.While the Company does not hold asset-backed securities directly, these parties may be exposed in varying degrees to asset-backed securities and U.S. sub-prime mortgages.The Company monitors its portfolio and its policy is to diversify its investments to manage this potential risk. 17 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 12. Financial instruments (continued): The Company is also exposed to credit risk with respect to uncertainties as to timing and amount of collectibility of accounts receivable and loan receivable.37% (March 31, 2008 - 30%) of accounts receivable relates to government grants receivable and 11% (March 31, 2008 - 48%) is due from Cummins Inc., a large U.S. based engine manufacturer and our joint venture partner, relating to proceeds for the sale of products collected by Cummins on the Company’s behalf.The loan receivable is due from Cummins.In order to minimize the risk of loss for trade receivables the Company’s extension of credit to customers involves review and approval by senior management as well as progress payments as contracts are executed.Most sales are invoiced with payment terms in the range of 30 to 90 days. The Company reviews its trade receivable accounts and regularly recognizes an allowance for doubtful receivables as soon as the account is determined not to be fully collectible. Estimates for allowance for doubtful debts are determined by a customer-by-customer evaluation of collectibility at each balance sheet reporting date, taking into account the amounts that are past due and any available relevant information on the customers’ liquidity and going concern problems. The carrying amount of cash and cash equivalents, short-term investments, accounts receivable and loan receivable of $117,692 at September 30, 2008 represents the Company’s maximum credit exposure. (d) Foreign currency risk: Foreign currency risk is the risk that the fair value of future cash flows of financial instruments will fluctuate because of changes in foreign currency exchange rates. The Company conducts a significant portion of its business activities in foreign currencies, primarily the United States dollar (“U.S.”). Cash and cash equivalents, short-term investments, accounts receivable, loan receivable, accounts payables and short-term debt that are denominated in foreign currencies will be affected by changes in the exchange rate between the Canadian dollar and these foreign currencies. The Company’s objective in managing its foreign currency risk is to minimize its net exposures to foreign currency cash flows by transacting with third parties in U.S. dollars and Canadian dollars to the maximum extent possible and practical.The Company attempts to limits its exposure to foreign currency risk by holding a combination of Canadian and U.S. denominated cash and cash equivalents and short-term investments based on forecasted twelve months of Canadian or U.S. dollar net expenditures. The Company currently does not enter into any forward foreign exchange contracts to further limit its exposure. 18 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 12. Financial instruments (continued): (d) Foreign currency risk (continued): The U.S. dollar carrying amount subject to exposure to foreign currency risk at September30, 2008 is as follows: U.S. dollars Cash and cash equivalents $ 18,289 Accounts receivable 3,200 Long-term investments 2,608 Accounts payable 2,122 Short-term debt 3,600 If foreign exchange rates on September 30, 2008 had changed by 25 basis points, with all other variables held constant, net income and loss for the three and six months ended September 30, 2008 would have changed by $1 and other comprehensive income by $7.The Company’s exposure to currencies other than U.S. dollars is not material. (e) Interest rate risk: Interest rate risk is the risk that the fair value of future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The Company is subject to interest rate risk on its loan receivable and demand instalment loans.The Company limits its exposure to interest rate risk by continually monitoring and adjusting portfolio duration to align to forecasted cash requirements and anticipated changes in interest rates. If interest rates at September 30, 2008 had changed by 50 basis points, with all other variables held constant, net income and loss for the three and six months ended September 30, 2008 would have changed by $2 and $4, respectively. (f) Equity price risk: The value of our equity investment in CEFC, a publicly traded company, is subject to market price volatility.This investment is classified as available for sale. As of September 30, 2008, every dollar change in the stock price of CEFC, would result in a change in other comprehensive income of $154. 19 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 12. Financial instruments (continued): (g) Fair value of financial instruments: The carrying amounts reported in the balance sheets for cash and cash equivalents, accounts receivable, loan receivable, accounts payable and accrued liabilities approximate their fair values due to the short terms to maturity of these instruments. The Company’s short- and long-term investments are recorded at fair value except for its interest in Juniper Engines Inc. which is accounted for using the equity method and other investments which are carried at cost (note 4) due to the lack of a readily available market for these securities. The carrying value reported in the balance sheets for obligations under capital lease, which is based upon discounted cash flows, approximates its fair value.The fair value of the Company’s demand instalment loan and short-term debt are not materially different from its carrying value based on market rates of interest. The carrying value reported in the balance sheets for the subordinated debenture notes (note 5(a)) is recorded at amortized cost using the effective interest rate method and the gross proceeds have been allocated between debt and equity based on the relative fair values of the subordinated debenture notes and the warrants on the issue date.As at September 30, 2008, the fair value of the subordinated debenture notes is higher than its carrying value by $3,200 based on market interest rates. 13. Management of capital: As at September 30, 2008, the Company’s capital is composed of share capital and its $13,000 line of credit with a Schedule 1 Canadian bank.The Company raised $15,000 in debenture units, the primary terms of which are described in note 5(a). The Company’s objectives when managing capital are as follows: · to safeguard the entity's ability to continue as a going concern, so that it can continue to provide returns for shareholders and benefits for other stakeholders; · to maintain sufficient cash, cash and cash equivalents on hand to make service debt payments as they become due and to meet externally imposed capital requirements (the Company must maintain cash and cash equivalents and short and long-term investments of at least 1.5 times the amount drawn against its line of credit and outstanding letters of credit); and ·to have sufficient cash, cash equivalents, short-term investments and marketable available for sale securities on hand to fund the Company’s business plans. The Company’s primary uses of capital are to finance product development, market development, working capital, capital expenditures, and operating losses.The Company currently funds these requirements from internally generated cash flows, primarily from its 50% share of CWI and non-CWI revenues, sales of Clean Energy shares, amounts drawn against its line of credit, government funding and proceeds from the offering of debt or equity securities. 20 WESTPORT INNOVATIONS INC. Notes to Consolidated Financial Statements (unaudited) (Expressed in thousands of Canadian dollars except share and per share amounts) Three and six months ended September 30, 2008 and 2007 There were no changes to the Company’s approach to capital management during the six months ended September 30, 2008. 14. Commitments: On July 16, 2008, the Company announced that it had entered into a joint venture agreement with Weichai Power Co., Ltd. (“Weichai Power”), China’s largest heavy duty engine manufacturer, and Hong Kong Peterson (CNG) Equipment Limited (“Hong Kong Peterson”) to form a new entity, Weichai Westport Inc. (“WWI”).WWI will research, develop, design, manufacture, market, distribute and sell advanced, alternative fuel engines (and relevant parts and kits) for use in automobiles, heavy duty trucks, power generation and shipping applications.Under the terms of the 30-year joint venture agreement, the Company’s initial investment to acquire a 35% share of the joint venture is expected to be approximately $4,789 (US$4,500).Weichai Power and Hong Kong Peterson will hold a 40% and 25% interest, respectively, in WWI. 15. Subsequent event: Subsequent to September 30, 2008, under the terms of the original funding agreement with Industry Canada’s Industrial Technologies Office (formerly Technology Partnerships Canada) (“TPC”), the Company granted 790,614 warrants on October 23, 2008 to TPC having a value of $4,000 calculated based on the Black-Scholes option pricing model with a strike price of $10.65.The warrants are exercisable for a period of five years from the grant date. 21
